Citation Nr: 0615798	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral corns 
and callouses of the feet, with bilateral supination of the 
hindfeet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1961 and from December 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 30 percent evaluation for 
bilateral corns and callouses of the feet, with bilateral 
supination of the hindfeet.  

During the course of this appeal, the veteran filed a claim 
for service connection for a low back condition to include 
secondary to his service connected foot disability.  This 
claim was denied in a December 2004 rating decision by the 
RO.  He filed a notice of disagreement with this decision and 
a statement of the case was issued in April 2005.  In a 
January 2006 statement, the veteran stated that he did not 
wish to appeal his lower back claim.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's bilateral foot disability is manifested by 
complaints of pain and recurrent corns and calluses of both 
feet requiring periodic surgical treatment, but is without 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement or severe spasm of 
the tendo achilles on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral corns and callouses of the feet, with bilateral 
supination of the hindfeet, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 2002, the veteran filed a claim for an increased 
rating for his service connected foot disability, stating 
that the callus growth on his feet was constant and very 
painful.  He indicated ongoing treatment from a podiatrist 
about every two weeks and submitted a statement from his 
podiatrist.

In a March 2002 statement, Dr. L. Warren, the veteran's 
podiatrist, wrote that the veteran had severe foot problems 
which required his own treatment consisting of self-
debridement and recurrent podiatric care including 
application of a protective foot bandage.  On physical 
examination, well healed scars were noted on the dorsal 
aspects of the second, third and fifth toes bilaterally as 
well as the dorsal aspects of the fifth metatarsal shafts 
representing previous fifth metatarsal head surgeries.  Also 
noted were recurrent hammertoes of the right toes with 
painful dorsal clavi, painful clavi located at the medial 
plantar aspects, hallices, and painful clavi located beneath 
the plantar aspects of the first and fifth metatarsal heads 
bilaterally.  

On VA examination in June 2002, examination of the veteran's 
two feet revealed that they were essentially the same.  A 
plantar callus beneath the 1st and 5th metatarsal head and 
beneath the IP joint of the great toe was noted as an 
outstanding finding.  In the examiner's opinion, the callus 
beneath the 1st metatarsal head in particular was severe and 
related to the veteran's effort to flex his toe and take some 
of the weight off the 1st metatarsal head.  The veteran stood 
naturally in order to relieve the 1st metatarsal head from 
some of the weight.  A bilateral 5th toe condylectomy was 
noted to gain relief from a corn on the 5th toe.  The veteran 
indicated that he did wear a foam pad in his shoes, but was 
not using any special materials supplied by his podiatrist.  
The overall contour of the foot was good and the examiner did 
not believe that the supination of the hind foot caused any 
problem.  The diagnosis was bilateral callosities and corns 
of both feet.  These calluses on the plantar aspect of the 
1st metatarsal were outstanding.  He observed that they had 
not been trimmed recently and would be less outstanding had 
they been recently trimmed.  The examiner noted that the 
veteran had a real problem with his calluses, but tolerated 
them well and maintained his job.  Photographs were taken 
which the Board notes appear consistent with the findings in 
the examination.

In an April 2003 personal hearing, the veteran testified that 
his pain was about 60 percent constant, involving primarily 
the ball of his right foot, but also his left.  He worked as 
a maintenance mechanic, which sometimes involved a lot of 
walking.  He described difficulty walking barefoot at home 
because of the pain, and difficulty wearing regular shoes.  
His treatment consisted of approximately monthly treatments 
from his podiatrist which involved trimming of his calluses 
with a scalpel.  

In a March 2004 private orthopedic consultation provided to 
the veteran's podiatrist, the veteran complained of pain in 
both feet, particularly involving the plantar surface of the 
metatarsophalangeal joint of the great toe where he had 
chronic recurring callus formation.  The pain caused him to 
walk on the outer borders of his feet.  He also reported 
callus formation over the tip of his second toe on both feet.  
He did not have any hindfoot complaints of pain or midfoot 
complaints of pain.  X-ray examination revealed previous 
bilateral bunionectomy surgery and surgery on the medial 
sesamoid bone of both feet.  He had some midfoot mild 
arthritic changes with no hindfoot changes noted.  He had a 
normal appearing arch on standing.  

In a June 2004 VA examination, the veteran continued to 
complain of painful calluses on the soles of both feet.  He 
walked with a normal gait and there was no noted pes planus.  
X-ray examination showed mild hallux valgus deformity of the 
bilateral great toes.  He stated that he had tried inserts 
without noted improvement.  He had his calluses trimmed every 
four weeks and continued to complain of pain on a steady 
basis during the day.  He did not use any assistive devices 
for ambulation or wear any special shoes.  There was no 
limitation with repetitive motion or flare-ups and he was 
able to perform his daily activities.  Photographs were taken 
and associated with the claims file and these appear to be 
consistent with the examiner's description.

VCAA - The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish an increased rating in the July 2002 
rating decision, the September 2002 statement of the case 
(SOC), statements of the case (SSOC) issued in February 2004 
and January 2005, and a VCAA compliance letter sent to the 
veteran in April 2002.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2002 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the April 2002 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in January 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  Further, because 
this decision results in a denial of the claim for an 
increased rating, any failure to provide notice as to the 
effective date of any increased rating is harmless error.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for an increased 
rating for bilateral corns and callouses of the feet, with 
bilateral supination of the hindfeet.  He was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, which was held in April 
2003, and before a Veterans Law Judge, which he declined.  VA 
has provided examinations of the veteran in June 2002 and 
again in June 2004.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for an increased rating for 
bilateral corns and callouses of the feet, with bilateral 
supination of the hindfeet.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).   
 
When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Analysis

The veteran bilateral foot disability, bilateral corns and 
callouses of the feet, with bilateral supination of the 
hindfeet, is currently evaluated under Diagnostic Code 5276 
by analogy with flatfoot.  Under this code, mild symptoms 
which are relieved by a built-up shoe or arch supports will 
be rated as noncompensably disabling.  Where symptoms are 
moderate, with a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet, a 10 percent rating will be 
granted.  Severe manifestations, such as evidence of marked 
deformity, accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities will be granted a 30 percent rating.  Pronounced 
bilateral pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation, none of  which are improved by orthopedic shoes 
or appliances, will be awarded a 50 percent schedular 
evaluation.  38 C.F.R.  § 4.71a, Diagnostic Code 5276.  

The evidence does not show entitlement to a higher 
evaluation.  While there is pain on use of the feet, the 
medical evidence does not show the criteria for a higher 
evaluation.  There is no marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation.  He does not have any of the criteria required 
for the next higher or 50 percent evaluation.  His disability 
is manifested primarily by pain on use and characteristic 
callosities, criteria contemplated by the 30 percent 
evaluation and noted as "severe" in the diagnostic 
criteria.  The Board has considered all other diagnostic 
codes under which the veteran's bilateral foot disability may 
be rated; however, none provide for a higher evaluation.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected bilateral foot disability has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his disorder has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board notes that loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board notes that 
the degree of interference in the veteran's working ability 
only manifests after standing or walking a long time.  Thus, 
while in no way diminishing the obvious impact that the 
veteran's foot disability has on the veteran's life style in 
general, the Board finds nothing in the record which may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

An increased evaluation for bilateral corns and callouses of 
the feet, with bilateral supination of the hindfeet, is 
denied.


____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


